—Appeal from an order of the Supreme Court (Coutant, J.), entered September 28, 1993 in Broome County, which denied plaintiffs’ motion for, inter alia, an extension of time to file a note of issue.
Plaintiffs argue that Supreme Court improperly denied their motion for a further extension of time to file a note of issue. Assuming, arguendo, that all issues raised by the parties are properly before us, we conclude that Supreme Court’s decision need not be disturbed. We have examined the excuses plaintiffs have proffered for their delay and find that they are not persuasive, especially in light of the broad discretion possessed by Supreme Court in considering such motions.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the order is affirmed, with costs.